Citation Nr: 0206331	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain, claimed as polyarthralgia or fibromyalgia.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for a lung condition, 
claimed as bilateral pleural plaques.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

A record of service (DD-214) from the United States Army 
contains notations that the veteran had certified active duty 
service from August 1968 to April 1970.  Another record of 
service (DD-214) from the United States Army National Guard 
contains notations that the veteran had certified active duty 
service from November 1990 to June 1991.  That record also 
contains notations that the veteran served in Southwest Asia 
from January 1991 to May 1991.  Another record of service 
(DD-214) from the United States Army National Guard contains 
notations that the veteran had certified active duty service 
from June 1991 to September 1992.

This appeal arises from a November 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The RO denied entitlement to 
service connection for polyarthralgia (probable gout), a lung 
condition and bilateral tinnitus, respectively.

The RO also granted service connection for bilateral hearing 
loss, assigning a 10 percent rating, effective October 25, 
1994, the date of receipt of the veteran's request for 
compensation for that disability.  The veteran filed a notice 
of disagreement (NOD), clarified by his service 
representative in a March 1996 memorandum, as to the denial 
of service connection for polyarthralgia (probable gout), a 
lung condition and as to the 10 percent rating granted for 
his bilateral hearing loss.  He perfected his appeal of those 
issues by submission of a VA Form 9, which was received in 
April 1996.




The veteran provided oral testimony before a Hearing Officer 
at the North Little Rock, Arkansas, RO, in August 1996.  A 
transcript of his testimony has been associated with the 
claims file.

A page from an October 1996 rating decision and an August 
1996 statement of the case contain notations that service 
connection for bilateral tinnitus was granted, with a 10 
percent rating effective October 25, 1994.  The veteran did 
not appeal either the assigned rating or the effective date; 
thus, those issues are not before the Board.  See Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board of Veterans' Appeals (Board), in a September 1997 
decision, denied the veteran's request for an increased 
rating for bilateral hearing loss and remanded the remaining 
appealed issues to the RO for further development and 
adjudicative action.  That development and adjudication 
action having been successfully completed, the appealed 
issues have been returned to the Board.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been accomplished.

2.  The revisions made to 38 U.S.C.A. § 1117 by the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001) do not materially change or 
affect the criteria for adjudicating the veteran's claims for 
multiple joint pain, claimed as polyarthralgia or 
fibromyalgia, gout, or a lung condition, claimed as bilateral 
pleural plaques, under 38 U.S.C.A. § 1117, and the veteran is 
not prejudiced by the Board's adjudication of those claims 
without first remanding the claims for RO initial 
consideration under Karnas V. Derwinski, 1 Vet. App. 308 
(1991).



3.  The veteran had military service in the Southwest Asia 
theater of operations from January 1991 to May 1991, during 
the Persian Gulf War.

4.  The veteran's service medical records contain no 
indication of complaints of, treatment for, findings of, or 
diagnosis of fibromyalgia, polyarthralgia, gout or any other 
musculoskeletal signs or symptoms, or a lung condition, 
including bilateral pleural plaques, during his active duty 
service.

5.  There is no medical evidence of record showing that any 
disease subject to presumptive service connection such as an 
arthritic disease process or bronchiectasis was manifested to 
a compensable (10 percent) degree within one year of the 
veteran's discharge from service.

6.  There is no medical evidence of a nexus between any 
currently diagnosed fibromyalgia, polyarthralgia, gout or any 
other musculoskeletal signs or symptoms, or a lung condition, 
including bilateral pleural plaques, and an inservice injury 
or disease or any other incident of service.

7.  There is no medical evidence of the manifestation to a 
compensable (10%) degree of fibromyalgia, polyarthralgia, 
gout or any other musculoskeletal signs or symptoms, or a 
lung condition, including bilateral pleural plaques.

8.  There is no medical evidence of any currently undiagnosed 
chronic disability manifested by objective evidence of any 
signs or symptoms of fibromyalgia, polyarthralgia, gout or 
any other musculoskeletal signs or symptoms, or a lung 
condition, including bilateral pleural plaques, becoming 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.



CONCLUSIONS OF LAW

1.  Multiple joint pain, claimed as polyarthralgia or 
fibromyalgia, is not due to an undiagnosed illness, nor was 
any diagnosed disability manifested by multiple joint pain, 
claimed as polyarthralgia or fibromyalgia, incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (to be 
codified at 38 U.S.C.A. § 1117); 38 C.F.R. §§ 3.303, 3.317 
(2001).

2.  Gout is not due to an undiagnosed illness, nor was any 
diagnosed disability manifested by gout incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (to be 
codified at 38 U.S.C.A. § 1117); 38 C.F.R. §§ 3.303, 3.317 
(2001).

3.  A lung condition, claimed as bilateral pleural plaques, 
is not due to an undiagnosed illness, nor was any diagnosed 
disability manifested by a lung condition, claimed as 
bilateral pleural plaques, incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001) (to be codified at 
38 U.S.C.A. § 1117); 38 C.F.R. §§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A record of service (DD-214) from the United States Army 
contains notations that the veteran had certified active duty 
service from August 1968 to April 1970.  



Another record of service (DD-214) from the United States 
Army National Guard contains notations that the veteran had 
certified active duty service from November 1990 to June 
1991.  That record also contains notations that the veteran 
served in Southwest Asia from January 1991 to May 1991.  
Another record of service (DD-214) from the United States 
Army National Guard contains notations that the veteran had 
certified active duty service from June 1991 to September 
1992.

The veteran's service medical records (SMR's) contain his 
April 1968 induction medical examination report, which 
contains notations that, upon clinical evaluation, his lungs 
and chest, upper extremities, feet, lower extremities, spine, 
and other musculoskeletal systems were found to be normal.

On his April 1968 induction medical history report the 
veteran reported no history of swollen or painful joints, 
shortness of breath, pain or pressure in chest, a chronic 
cough, back trouble of any kind, "trick" or locked knee or 
foot trouble.  He did indicate a history of broken bones, but 
did not identify the bodily location.

A December 1968 report contains a notation that the veteran 
complained of a cold and headaches of a week's duration.  No 
diagnosis was shown, and he was provided appropriate 
medication.

The veteran's April 1970 separation medical examination 
report contains notations that, upon clinical evaluation, his 
lungs and chest, upper extremities, feet, lower extremities, 
spine, and other musculoskeletal systems were found to be 
normal.

On his April 1970 separation medical history report the 
veteran reported no history of swollen or painful joints, 
shortness of breath, pain or pressure in chest, a chronic 
cough, back trouble of any kind, "trick" or locked knee or 
foot trouble.  He did indicate a history of broken bones, but 
did not identify the bodily location.



The veteran's service medical records for the period from 
August 1968 to April 1970 contain no evidence of any 
complaints of, treatment for, or diagnosis of any 
musculoskeletal disorder, to include fibromyalgia, 
polyarthralgia, multiple joint pain or gout.  The records 
also contain no evidence of any complaints of, treatment for, 
or diagnosis of any lung condition or breathing problem, 
including bilateral pleural plaques.

An August 1972 private hospitalization report contains 
notations describing the veteran's surgery for repair of a 
right patellar fracture.

In September 1972 the veteran requested compensation for 
residuals of a right knee injury received in an automobile 
accident.  In April 1973 the RO denied the veteran's claim 
for service connection on the basis that the injury was 
sustained as a result of his own willful misconduct, i.e., 
driving while intoxicated.

The veteran's February 1980 Army National Guard enlistment 
physical examination report contains notations that, upon 
clinical evaluation, his lungs and chest, upper extremities, 
feet, lower extremities, spine, and other musculoskeletal 
systems were found to be normal.

On his February 1980 Army National Guard enlistment medical 
history report the veteran reported no history of swollen or 
painful joints, shortness of breath, pain or pressure in 
chest, a chronic cough, back trouble of any kind, "trick" 
or locked knee or foot trouble.  He also did not indicate a 
history of broken bones.

A June 1983 report contains notations that the veteran 
twisted his left ankle while running after a basketball.  
Marked swelling and point tenderness were found.

Another June 1983 report contains an assessment of a second 
degree left ankle and foot sprain.



The veteran's October 1984 Army National Guard periodic 
physical examination report contains notations that, upon 
clinical evaluation, his lungs and chest, upper extremities, 
feet, lower extremities, spine, and other musculoskeletal 
systems were found to be normal.  A notation on that report 
indicates that a surgical scar was found on his chest.

On his October 1984 Army National Guard periodic enlistment 
medical history report the veteran reported no history of 
swollen or painful joints, shortness of breath, pain or 
pressure in chest, a chronic cough, back trouble of any kind, 
"trick" or locked knee or foot trouble.  He did, however, 
note a history of a partial gastrectomy for ulcers in 
September 1983, a fracture of his right kneecap in 1972, 
occasional sinus headaches and a fractured right wrist.

The veteran's November 1988 Army National Guard periodic 
physical examination report contains notations that, upon 
clinical evaluation, his lungs and chest, upper extremities, 
feet, lower extremities, spine, and other musculoskeletal 
systems were found to be normal.  Notations on that report 
indicate that he reported a right wrist fracture as a child 
and surgery on his right knee due to a patella fracture.  The 
examining physician noted that the veteran had residual 
"limitation" due to his knee surgery.

On his November 1988 Army National Guard periodic enlistment 
medical history report the veteran reported no history of 
swollen or painful joints, shortness of breath, pain or 
pressure in chest, a chronic cough, back trouble of any kind, 
"trick" or locked knee or foot trouble.  He did, however, 
note that the fracture of his right kneecap in 1972 was due 
to an automobile accident.

A November 1990 "over 40" medical history report contains 
notations that the veteran reported a history of frequent or 
severe headache and broken bones.


A December 1990 "over 40" physical examination report 
contains notations that, upon clinical evaluation, the 
veteran's lungs and chest, upper extremities, feet, lower 
extremities, spine, and other musculoskeletal systems were 
found to be normal.

A December 1990 chest X-ray report, submitted by the veteran 
with his notation on it stating that the report showed 
"normal lungs before Desert Storm," contains only a finding 
of no acute pulmonary disease.

A May 1991 chest X-ray report, submitted by the veteran with 
his notation on it stating that the report showed "bad lungs 
after Desert Storm," contains findings of: (1) focal pleural 
thickening (anterior right 3rd and 5th ribs) suggestive for 
pleural plaque of asbestos exposure; and (2) no acute 
cardiopulmonary disease.

An April 1991 Southwest Asia Demobilization/Redeployment 
Medical Evaluation report contains a notation that the 
veteran reported a sore left elbow "since on active duty," 
whenever he lifted heavy objects.  He also reported a history 
of a cough or sinus infection.

An April 1991 release from active duty medical history report 
contains notations that the veteran reported a history of 
frequent or severe headaches, broken bones and possible 
recurrent back pain.  He also indicated that he had "been 
refused employment or been unable to hold a job or stay in 
school" because of dust, and repeated his history of a 
fractured right kneecap and right wrist.

A May 1991 release from active duty physical examination 
report contains notations that, upon clinical evaluation, his 
lungs and chest, upper extremities, feet, lower extremities, 
spine, and other musculoskeletal systems were found to be 
normal.  A notation on that report indicates that a chest X-
ray showed questionable asbestos exposure, but was otherwise 
normal.  Other notations indicate that the veteran reported 
chronic sinus problems with frequent headaches, a sore left 
elbow since being activated in November 1990, and recurrent 
back pain from sleeping on a cot.


Thus, the veteran's SMR's for his active duty periods of 
November 1990 to June 1991 and June 1991 to September 1992 
show medical evidence of a twisted left ankle and foot, a 
cold and/or cough, and X-ray evidence of possible asbestos 
exposure, but no evidence of treatment for, or diagnosis of, 
fibromyalgia, polyarthralgia, multiple joint pain, gout or a 
lung condition or breathing problem, including bilateral 
pleural plaques.

An August 1994 Persian Gulf Clinic physical examination 
report contains notations that no joint swelling had been 
found.  That report also contained the veteran's reported 
history of probable gout.

An August 1994 Persian Gulf Clinic medical history report 
contains notations that the veteran reported a past history 
of swollen or painful joints, frequent or severe headaches, 
"self diagnosed" sinusitis, hay fever, shortness of breath, 
pain or pressure in his chest, a chronic cough, high or low 
blood pressure, cramps in his legs, broken bones, lameness, 
painful or "trick" shoulder or elbow, recurrent back pain 
and foot trouble.  He also reported a history of coughing due 
to dust or chemicals , and right knee and wrist fractures.

An August 1994 VA chest X-ray report contains findings of 
minimal focal pleural thickening along the left and right 
midlateral chest walls.  The radiologist indicated that the 
possibility of old pleural inflammation or even an old trauma 
to the chest wall could be considered, as well as asbestos 
exposure.  The impression was minimal bilateral pleural 
thickening as described, slightly more prominent on the 
right.

An August 1994 VA laboratory report contains notations that 
the veteran's uric acid level had been found to be 10.4, 
while the average normal male level was 3.5-7.2.


A September 1994 Persian Gulf Registry medical history report 
contains notations that the veteran reported a past history 
of joint swelling, sinus drainage, nose bleeds and spots on 
his lungs, thought possibly to be due to asbestos exposure, 
focal pleural thickening in the anterior right 3rd to 5th 
ribs, suggestive for pleural plaque or asbestos exposure.  He 
reported that his frontal and occipital headaches occurred 
every two to three weeks and then went away, and that these 
have been occurring for ten years.  The veteran indicated 
that these headaches seemed to be related to stress, test-
taking and forced inactivity.

The veteran also reported that, for the prior five to six 
years, he has sometimes had a hard time breathing when he 
bends over.  As to his chronic cough, the veteran reported 
that he had this only when working around dust or in turkey 
houses, and that the cough went away after he left that job.  
He also indicated that his multiple joint pain was in his 
left large toe, his right ankle and his left knee, and that 
this was consistent with his gout diagnosis.  The assessments 
were history of gout, history of abnormal chest X-ray, and 
chronic sinus tachycardia.

A September 1994 letter from a VA Environmental Physician to 
the veteran contained notations that his recent physical 
examination revealed a high uric acid which was associated 
with gout, and an abnormal chest X-ray.

An October 1994 VA treatment report contains a diagnostic 
impression of rule out gout.

On October 25, 1994 the veteran requested compensation for 
multiple joint swelling, lung infection and cough (abnormal 
chest X-ray), and a bilateral hearing loss.

A February 1995 VA examination report contains a history by 
the veteran that he had no pulmonary symptomatology, and 
complaints of migratory pain and swelling in his elbows, 
hands, wrists, knees and ankles since his return from the 
Persian Gulf.  He also reported that currently his only 
symptom was soreness, which had caused him to miss 14 to 18 
days of work over the previous six months.  

There are no abnormal clinical findings in any body system 
shown in this examination report.  The pertinent diagnoses 
were: abnormal chest X-ray, asymptomatic; and poly 
arthralgia, probable gout.  The examiner commented that 
sedimentation rates had been consistently elevated, as had 
the uric acid levels.  While the physician indicated that he 
did not have the benefit of the veteran's treatment records, 
he did indicate that, from the laboratory data, he suspected 
that the most likely etiology for the joint complaints was 
"indeed gout."

A March 1995 "over 40" physical examination report contains 
notations that, upon clinical evaluation, the veteran's lungs 
and chest, upper extremities, feet, lower extremities, spine, 
and other musculoskeletal systems were found to be normal.

A March 1995 "over 40" medical history report contains 
notations that the veteran reported a history of frequent or 
severe headaches, broken bones and swollen or painful joints.  
Notations on that report also indicate that the veteran 
reported a history that "all joints swell," that he had 
frontal headaches and seasonal rhinitis and cramps in his 
legs when he woke up.

In November 1995 the RO denied the veteran's claims for 
service connection for: (1) polyarthralgia, probable gout; 
(2) abnormal chest X-ray; (3) and bilateral tinnitus.  The 
claim for service connection for a bilateral hearing loss was 
granted, and a 10 percent disability rating, from October 25, 
1994, the date of receipt of the veteran's application for 
that benefit, was assigned.

The claim for service connection for polyarthralgia, probable 
gout was denied because the SMR's showed no evidence of this 
condition and there was no medical evidence of a nexus 
between any such disability and the veteran's active duty 
service.  The claim for an abnormal chest X-ray was denied on 
the basis that this was not a current chronic disability and 
that no chronic lung disability was manifested to a 
compensable degree within one year of the veteran's discharge 
from active duty.  

The claim for bilateral tinnitus was denied on the basis that 
the SMR's showed no evidence of this condition, nor did the 
service evidence reveal an inservice head injury, concussion 
or acoustic trauma, nor was there medical evidence of a nexus 
between any such disability and the veteran's active duty 
service.  The RO noted that both before and after his active 
duty service the veteran worked in the timber industry.

The veteran appealed only the denials of service connection 
for polyarthralgia (probable gout), abnormal chest X-ray, and 
the 10 percent rating assigned his bilateral hearing loss.

A December 1995 private treatment report contains notations 
that, upon clinical evaluation, the veteran's lungs looked 
"OK" to the examining physician.  The diagnosis was peptic 
ulcer disease.

A December 1995 private spinal X-ray report contains findings 
of old degenerative change of the spine with chronic fibrotic 
change and old granulomatous change.  The radiologist 
indicated that mostly chronic findings were noted.  The 
impression was no active focal process; chronic changes are 
noted.

A January 1996 private treatment report contains notations 
that the veteran's complaint of left wrist swelling was 
diagnosed as gout.  Other private treatment reports from 1996 
through 1998 contain diagnoses of possible carpal tunnel 
syndrome (CTS) (right hand); CTS (wrist); arthritis (right 
foot); multiple joints (arthritis); myalgia (arthritis 
follow-up); left hand (no other swollen joints) (left wrist 
pain); myalgia (left wrist); and cough (sinusitis - 
bronchitis).

A March 1996 letter from a private neurologist to the 
veteran's private treating physician contained notations that 
the veteran had mild right CTS, but that there was no 
evidence of radiculopathy on the EMG (electromyograph) needle 
examination, and the ulnar nerve did not show any significant 
focal slowing across the elbow.  The physician recommended a 
carpal tunnel splint, and if the symptoms continued, possible 
injection of the carpal tunnel with cortisone.


In an April 1996 statement the veteran reported that he had 
taken gout medication for nearly two years with no relief, 
and that the last time he was seen at a VA medical facility 
his physician had told him that he did not have gout, that 
there was nothing further that could be done for his 
condition, and that he was to stay as active as possible and 
take Tylenol for pain.

During the August 1996 RO hearing the veteran testified that, 
as to his multiple joint pain: he was told at different times 
since his return from the Persian Gulf that he had possible 
gout or arthritis; he was prescribed Tylenol III; he has 
constant episodes of joint swelling; has missed some time 
from work since December 1995 due to this; the problem began 
about five to six months after he returned from the Persian 
Gulf; the first episodes lasted about two to three weeks at a 
time; it is a lot harder now to get the swelling down; this 
is causing headaches; his uric acid level was sometimes found 
to be high, then would return to normal; and medication 
prescribed for this problem has not helped.

He also testified that, as to his lung condition, that: he 
coughed "all the time" in the Persian Gulf; he still has 
spells of coughing every two or three months or so; dust and 
really strong chemicals bring on his coughing; he had to give 
up a job because of coughing, due to some dust, but mainly 
due to a strong ammonia smell; and private and VA physicians 
have not rendered a firm diagnosis.

In October 1996 the RO denied the veteran's claims for 
polyarthralgia (probable gout), for a pulmonary condition, 
and for an increased rating for his bilateral hearing loss.  
Service connection for bilateral tinnitus was granted, and a 
10 percent rating, effective from October 25, 1994, was 
assigned.  The veteran did not appeal either the assigned 
rating or the effective date.

The claims for polyarthralgia (probable gout) and for a 
pulmonary condition were denied on the same basis as shown in 
the November 1995 RO decision.  

The claim for an increased rating for a bilateral hearing 
loss was denied on the basis that the audiological testing 
results did not show a hearing disability warranting an 
increased rating, and that the evidence showed no unusual 
circumstance warranting an extraschedular rating.

In a July 1997 statement the veteran reported that after he 
returned from the Gulf that "different parts of my body 
would just swell up overnite and become very painful.  
Sometimes in my arms, legs, ankles, elbows, wrists shoulders 
and neck.  Sometimes my whole body just becomes stiff and 
hard to move.  When the swelling starts sometimes even a 
sheet touching me is very painful."  He also reported that 
he had missed a lot of work due to this condition, and had 
been turned down for jobs.

In September 1997 the Board denied the veteran's claim for an 
increased rating for a bilateral hearing loss and remanded 
his claims for polyarthralgia (probable gout) and a pulmonary 
disorder in order to obtain all postservice medical records 
and for VA examinations.  That development having been 
successfully completed, the veteran's case was returned to 
the Board.

A May 1998 VA pulmonary examination report contains notations 
that the examiner had reviewed the veteran's claims file 
medical evidence and the Board's remand.  While the veteran 
reported that he "did cough some" during his time in the 
Gulf, he also reported that not only was he not treated for a 
respiratory condition during that time, that he has never 
been treated for a respiratory condition.  The veteran's only 
complaints as to his lungs were fatigue and some shortness of 
breath after climbing several flights of stairs.  The 
examiner noted that the veteran, during the interview, 
indicated that "he simply has been unaware that he has had a 
lung problem."

Upon physical examination no abnormal findings were noted.  
The impression was lung disease not found.  The examiner 
noted that the finding of bilateral pleural plaques:

could be just an incidental finding, or 
more likely, it is related to some type 
of respiratory infection he may have had 
years ago, even as a child and even 
before his military service.  I cannot 
relate this to inhaling dust in the 
Persian gulf for a short period of time.

The examiner then discussed possible asbestos exposure and an 
old granulomatous process, but excluded those possibilities.  
He then concluded that:

In spite of all of this, I do not find 
any evidence of clinically significant 
lung disease in this veteran.  Certainly, 
I cannot relate any kind of X-ray 
findings or lung symptoms that he might 
or might not have to his service in the 
Persian Gulf.


A May 1998 VA chest X-ray report contains findings of minimal 
elevation of the diaphragm is seen due to the veteran's 
abdominal obesity.  Both the lung fields and the CP angles 
are clear.  The impression was an unremarkable chest 
examination.

A May 1998 Pulmonary Function Test (PFT) contains an 
interpretation of spirometry within normal limits.

A September 1998 VA rheumatology examination report contains 
the following findings: no synovitis or effusions were found; 
minimal right elbow tenderness was found, without swelling; 
the bilateral knees showed no swelling or tenderness; and 
several tender points were found, and the veteran reported 
fatigue.  The impressions were recurrent gout and 
fibromyalgia-like features.  The examiner indicated that he 
did not think that the veteran's history of gout was related 
to his service in the Persian Gulf.


A February 1999 VA rheumatology examination report, which 
contains the examiner's statement that he reviewed the claims 
file medical evidence, contains the veteran's report of 
working full time at a factory that manufactures hydraulic 
lines, denying any real aches and pains and feeling well for 
two to three days.  The assessments were fibromyalgia 
syndrome (FMS) and gout.  

The examiner noted that "onset of [FMS] symptoms [sic] does 
seem temporarily related to service in Gulf War, but 
exam[ination] shows no evidence of loss of function or 
limitations."  (underlining in original).  The examiner also 
noted that "[a]lthough [the veteran] reports gout attacks 
started after his Gulf War service, we do not think his gout 
is related to this.  He does have some limited extension of 
both wrists which is probably related to his gout (not FMS).  
...  [W]e do not think his gout is service-connected.

A February 1999 VA listing of the veteran's various medical 
problems includes osteoarthritis of the hand, cellulitis of 
the foot, cellulitis of the toe, onychia of the toe, and 
degenerative joint disease.

An April 1999 supplemental statement of the case contains 
notations that the veteran's claim for fibromyalgia was 
denied on a direct basis for the same reasons as previously 
stated, and on a presumptive basis (undiagnosed illness) 
because fibromyalgia is a known clinical diagnosis and there 
is no medical evidence showing the manifestation of this 
disability to a compensable level.  

The veteran's claim for gout was also denied on a direct 
basis for the same reasons as previously stated, and on a 
presumptive basis (undiagnosed illness) because gout is a 
known clinical diagnosis.  The claim for a pulmonary 
condition was denied on the basis that no current chronic 
lung disability was diagnosed and that the examiner 
specifically indicated that this finding was not related to 
the veteran's service in the Persian Gulf.


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).

In addition, certain chronic diseases, such as arthritis and 
bronchiectasis , may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be granted or reopened on the 
basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

On November 9, 2000, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA).  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  That 
legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.  The VEBEA 
also codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 
38 C.F.R. § 3.317.  

As noted above, where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas, supra.




In the present case, however, the changes made to 38 U.S.C.A. 
§ 1117 do not materially change the law as to the symptoms 
claimed for service connection as due to an undiagnosed 
illness by this veteran, and hence do not affect the 
adjudication of his claims.

Therefore, the Board finds that the veteran is not prejudiced 
in any way by the Board's adjudication of his claims without 
remand to the RO for initial consideration under the revised 
statute.  See Curry v. Brown, 7 Vet. App. 59 (1994); Barnett 
v. Brown, 8 Vet. App. 1 (1995); See also Soyini v. Derwinski, 
1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

38 U.S.C.A. § 1117 (West Supp. 2001) provides that VA may pay 
compensation to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more during the presumptive period prescribed 
in 38 C.F.R. § 3.317.  

For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting 
from any of the following (or any combination of any of the 
following): (A) An undiagnosed illness.  (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms.  (C) Any 
diagnosed illness that the Secretary determines warrants a 
presumption of service-connection.

The implementing regulation for 38 U.S.C.A. § 1117, 38 C.F.R. 
§ 3.317, provides that, except as provided in 38 C.F.R. 
§ 3.317(c), VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
including, but not limited to: 



(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) menstrual disorders; provided 
that such disability became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).  

Also for purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  

The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from 38 C.F.R., Part 4, for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  38 C.F.R. § 3.317(a)(4).


Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c)(1)(2)(3).

For purposes of this section the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, and the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(1)(2).

The Board notes that, while General Counsel Opinion 
VAOPGCPREC 4-99, which defined the requirements for a well 
grounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317, was withdrawn in November 2000, due to the 
elimination of the requirement for the submission of a well-
grounded claim (as found in the former 38 U.S.C.A. § 5107(a) 
(West 1991)) by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), the Court, in 
Neumann v. West, 14 Vet. App. 12 (2000), adopted the first, 
second and third requirements of that opinion as valid 
interpretations of the statute and regulation.  Neumann, 14 
Vet. App. at 21-22.

Also, while the Court discussed the requirements in terms of 
a well grounded claim, the Board notes that the requirements 
for a grant of service connection are identical in every 
respect.  Thus, they remain applicable to the veteran's 
claims.

Accordingly, in order to obtain a grant of service connection 
pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a 
veteran needs to present some evidence (1) that he or she is 
"a Persian Gulf veteran"; (2) "who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which "became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006"; and (4) that such symptomatology "by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a); Neumann, at 23.

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. 
§ 3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. § 3.317(a)(2); Neumann, at 22.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

The type of evidence necessary to grant service connection, 
as to elements two and four, may depend upon the nature and 
circumstances of the particular claim.  The second element 
may be established by lay evidence if the claimed signs or 
symptoms, or the claimed indications, respectively, are of a 
type which would ordinarily be susceptible to identification 
by lay persons.  

If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to grant a claim.  

Also with respect to the second element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, if the testimony relates 
to nonmedical indicators of disability within the veteran's 
competence and the indicators are capable of verification 
from objective sources.  With respect to the fourth element, 
evidence that the illness is "undiagnosed" may consist of 
evidence that the illness cannot be attributed to any known 
diagnosis or, at minimum, evidence that the illness has not 
been attributed to a known diagnosis by physicians providing 
treatment or examination.  Neumann, at 21-23.

38 U.S.C.A. § 5107(b) (West Supp. 2001) provides that VA 
shall consider all information and lay and medical evidence 
of record in a case before VA with respect to benefits under 
laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.

The recently enacted 38 U.S.C.A. § 5107(b) "restates without 
any substantive change the requirements in existing law" 
with respect to the benefit-of-the-doubt doctrine.  (Citation 
omitted.); Dela Cruz v. Principi, 15 Vet. App.  149 (2001) 
(new §5107(b) does not mandate a discussion of all lay 
evidence by the Board).

The determination as to whether there is an "approximate 
balance" of positive and negative evidence is "necessarily 
more qualitative than quantitative."  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Section 5107 expressly provides that the benefit of the doubt 
rule must be applied only when the evidence is in relative 
equipoise.  Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert, 1 Vet. 
App. at 53-56.  A properly supported and reasoned conclusion 
that a fair preponderance of the evidence is against the 
claim necessarily precludes the possibility of the evidence 
also being in an "approximate balance."  See Bucklinger v. 
Brown, 5 Vet. App. 435, 439 (1993).



The Board may favor one medical opinion over another provided 
that it offers an adequate statement of reasons and bases.  
Evans v. West, 12 Vet. App. 22, 30 (1998).

38 C.F.R. § 3.303(a) does not require that the RO or the 
Board give detailed explanations as to why they are relying 
or rejecting each piece of evidence in making a 
determination.  See Gonzales (Richard) v. West, 218 F.3d 
1378, 1381 (Fed. Cir. 2000).  

"Review" has been defined as to re-examine judicially or 
administratively.  (Citation omitted.); Id.  "Review" is 
not synonymous with "analyze and discuss."  Id.  

"Absent specific evidence indicating otherwise, all evidence 
contained in the record at the time of the RO's [or Board's] 
determination of service connection [or increased rating, 
etc.] must be presumed to have been reviewed by [VA], and no 
further proof of such review is needed."  Id.; Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption."); Medtronic, Inc. v. Daig 
Corp., 789 F.2d 903, 906 (Fed. Cir. 1986) ("We presume that 
a fact finder reviews all the evidence presented unless he 
explicitly expresses otherwise.").  "Specifically, we 
reject the view that all evidence must be discussed."  Id.

Generally the probative value of medical evidence is based 
upon the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

As noted in Cohen v. Brown, 10 Vet. App. 128 (1997), health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen, 10 Vet. 
App. at 140.

The Court has held that "[w]hile it is true that the BVA is 
not free to ignore the opinion of a treating physician, the 
BVA is certainly free to discount the credibility of that 
physician's statement."  See Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).  "The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches... .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions ... [are] within the province of the [BVA as] 
adjudicators ... ."  See Guerrieri, supra.

The veteran, as a lay person without medical training or 
expertise, is not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his or 
her opinions cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The duty to assist veterans does not include granting 
benefits that cannot be supported in law by the facts of a 
particular case.  See Meeks v. West, 216 F.3d 1363, 1367 
(Fed. Cir. 2000) (citing Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998)) (discussing the balance struck between 
assisting veterans and protecting the interests of the 
government).

The Board, like the Courts, "can only interpret the statutes 
that are enacted by the Congress.  Any changes that parties 
may seek in order to eliminate a statutory incongruity should 
be brought to the attention of Congress.  We are simply 
powerless to amend any statutory provision sua sponte."  See 
Boyer v. West, 210 F.3d 1351, 1356 (Fed. Cir. 2000).


"[T]he veteran's interest is not the only one that the 
Secretary [of the Department of Veterans Affairs] and his 
delegates must consider.  ...  There is a duty to ensure that, 
insofar as possible, only claims established within the law 
are paid.  The public fisc and the taxpayer must be protected 
from unjustified claims."  See Rhodan v. West, 12 Vet. 
App. 55, 58 (1998) (Haywood v. West, No. 97-25).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Court has defined a disability, for VA purposes, by use 
of 38 U.S.C.A. § 1701(1), which defines a disability as a 
disease, injury, or other physical or mental defect.  In that 
case the Court also defined a disability, referring to 
38 U.S.C.A. § 1110, as the impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439,448 (1995).  

The VA General Counsel, in a precedential opinion, citing 
Dorland's Illustrated Dictionary 385 (26th ed. 1974), 
indicated the term "disease" had been defined as "any 
deviation from or interruption of, the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown."  See VAOPGCPREC 2-93.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no service connection.  See, e.g., Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110 (West Supp. 2000).  In the absence of 
proof of a present disability there can be no valid claim."  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).




Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas V. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the 
provisions of the VCAA must be applied to the appellant's 
claims.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which has held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).


The VCAA provides that, upon receipt of a complete or 
partially complete application, the Secretary shall notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas, supra.

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issues before the Board.

The evidence of record includes the veteran's service medical 
records, reports of his VA and private examinations, VA and 
private treatment reports and statements by the veteran and 
his representative.

Under the circumstances, the Board therefore finds that the 
record as it stands is complete and adequate for appellate 
review.  Further, the appellant and his representative have 
been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.

The Board concludes that the discussions in the rating 
decisions, statement of the case, supplemental statements of 
the case, and the RO's letters to the appellant have informed 
him and his representative of the information and evidence 
necessary to warrant entitlement to the benefits sought, such 
that there has been compliance with VA's notification 
requirements under the VCAA.  In fact, the RO specifically 
cited to the VCAA in its most recent supplemental statement 
of the case to the veteran issued in August 2000.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Multiple Joint Pain, Claimed as Polyarthralgia or 
Fibromyalgia

The veteran is requesting service connection for multiple 
joint pain, claimed as polyarthralgia or fibromyalgia, both 
on direct and presumptive bases.

Initially, the Board notes that the medical evidence and the 
veteran's reported history shows the following non-service 
connected musculoskeletal conditions: (1) right patellar 
fracture; (2) second degree left ankle and foot sprain; (3) 
fractured right wrist; (4) degenerative, fibrotic and 
granulomatous changes of the spine; (5) osteoarthritis of the 
hand; (6) cellulitis of the foot; (7) cellulitis of the toe; 
(8) CTS; and (9) degenerative joint disease (DJD).  The 
medical evidence also shows onychia of the toe.

The evidence reveals the veteran to be a Persian Gulf 
veteran, as prescribed in 38 C.F.R. § 3.317(d)(1)(2), who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317.

The question before the Board then, is whether the veteran 
meets the remaining criteria of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.17, i.e., that the signs or symptoms became 
manifest either during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

The Board notes that while the February 1999 VA rheumatology 
examination report contains the examiner's statement that 
"onset of [FMS] symptoms [sic] does seem temporarily related 
to service in Gulf War, ...", that statement does not indicate 
an opinion that the symptoms "became manifest during service 
on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War," as 
stated in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Indeed, 
the veteran has reported that these symptoms appeared 
subsequent to his tour of duty in the Persian Gulf.

Thus, those signs and symptoms must become manifest to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Both the September 1998 and February 1999 VA rheumatology 
examination reports contain findings that indicate that the 
veteran suffers no compensable (10 percent) symptoms due to 
any FMS.  Specifically, the February 1999 report contains the 
examiner's opinion that "... exam[ination] shows no evidence 
of loss of function or limitations."

The Board also notes that the medical evidence shown above 
indicates that VA and private physicians have related many of 
the veteran's muscle and joint complaints to gout, CTS, 
cellulitis, DJD or arthritis, rather than to FMS.

Thus, the veteran does not meet the criteria requirements in 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, i.e., that the 
signs or symptoms became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006, and that 
such symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis, for service connection for FMS.

There is also no medical evidence of record of a current 
disability for VA purposes.  As noted above, the Court has 
defined a disability, for VA purposes, by use of 38 U.S.C.A. 
§ 1701(1), which defines a disability as a disease, injury, 
or other physical or mental defect.  In that case the Court 
also defined a disability, referring to 38 U.S.C.A. § 1110, 
as the impairment of earning capacity.  See Allen, supra.  
The VA General Counsel, in a precedential opinion, citing 
Dorland's Illustrated Dictionary 385 (26th ed. 1974), 
indicated the term "disease" had been defined as "any 
deviation from or interruption of, the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown."  See VAOPGCPREC 2-93.





Also as noted above, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez, supra.

In the absence of proof of a present disability there can be 
no valid claim."  See Brammer, supra.

There is also no medical evidence of record showing FMS or 
FMS symptoms during any of the veteran's active duty periods.  
As noted above, the veteran has reported that these symptoms 
appeared subsequent to his tour of duty in the Persian Gulf.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

While the veteran has contended that his FMS symptoms were 
caused by his Persian Gulf service, the Board notes that the 
veteran, as a lay person without medical training or 
expertise, is not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his or 
her opinions cannot constitute competent medical evidence.  
See Espiritu, supra; Jones, supra.  See also Heuer, supra, 
citing Grottveit, supra.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for multiple joint 
pain, claimed as polyarthralgia or fibromyalgia, on either a 
direct or presumptive basis.



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for multiple joint pain, 
claimed as polyarthralgia or fibromyalgia, on either a direct 
or presumptive basis.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Gout

The veteran is requesting service connection for gout both on 
direct and presumptive bases.

The evidence reveals the veteran to be a Persian Gulf 
veteran, as prescribed in 38 C.F.R. § 3.317(d)(1)(2), who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317.

The question before the Board then, is whether the veteran 
meets the remaining criteria of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.17, i.e., that the signs or symptoms became 
manifest either during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

Initially, the Board notes that gout is a known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 
Neumann, at 21-23.  It is also not a medically unexplained 
chronic multisymptom illness such as chronic fatigue 
syndrome, fibromyalgia and irritable bowel syndrome.  See 
38 U.S.C.A. § 1117.

Therefore, gout may not be presumptively service-connected 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

As shown above, there is no medical evidence of gout during 
any period of the veteran's active duty service, and the 
veteran has not so contended.  There are also two medical 
opinions, in the September 1998 and February 1999 VA 
rheumatology examination reports, that indicate that gout was 
not related to the veteran's Persian Gulf service or to any 
of his active duty service.  Hence, two of the requirements 
for direct service connection, of incurrence or aggravation 
of a disease or injury in service (established by lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (established by 
medical evidence), are missing.  See generally Epps, supra; 
Caluza, supra.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

While the veteran has contended that gout was related to his 
active duty service, the Board notes that the veteran, as a 
lay person without medical training or expertise, is not 
qualified to offer opinions regarding diagnosis or etiology 
of medical conditions; as such, his or her opinions cannot 
constitute competent medical evidence.  See Espiritu, supra; 
Jones, supra.  See also Heuer, supra, citing Grottveit, 
supra.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for gout on either a 
direct or presumptive basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for gout on either a direct 
or presumptive basis.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).




A Lung Condition, Claimed as Bilateral Pleural Plaques

The veteran is requesting service connection for a lung 
condition, claimed as bilateral pleural plaques, both on 
direct and presumptive bases.

The evidence reveals the veteran to be a Persian Gulf 
veteran, as prescribed in 38 C.F.R. § 3.317(d)(1)(2).

The question before the Board then, is whether the veteran 
meets the remaining criteria of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.17, i.e., that he exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317, which became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006, and 
which by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

The medical evidence cited above and the veteran's own 
statements, also shown above, clearly indicate that he does 
not suffer from a current chronic lung disability, as 
disability is defined above.  Even the May 1991 inservice 
chest X-ray report, which first identified bilateral pleural 
plaques, contains a finding of no acute cardiopulmonary 
disease.  Since the veteran's May 1998 PFT results indicate 
that spirometry was within normal limits, no lung condition 
is currently manifest to a compensable (10 percent) degree.

Therefore, bilateral pleural plaques may not be presumptively 
service-connected under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.





There is no medical evidence of bilateral pleural plaques 
during any of the veteran's active duty periods.  As the May 
1998 VA pulmonary examination report contains opinions by the 
examiner that he could not relate these findings to inhaling 
dust in the Persian gulf for a short period of time and that 
he could not relate any kind of X-ray findings or lung 
symptoms that the veteran might or might not have to his 
service in the Persian Gulf, there is also no medical 
evidence of record showing a nexus between these findings and 
any period of the veteran's active duty service.

Hence, two of the requirements for direct service connection, 
of incurrence or aggravation of a disease or injury in 
service (established by lay or medical evidence), and of a 
nexus between the inservice injury or disease and the current 
disability (established by medical evidence), are missing.  
See generally Epps, supra; Caluza, supra.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

While the veteran has contended that bilateral pleural 
plaques were related to his active duty service, the Board 
notes that the veteran, as a lay person without medical 
training or expertise, is not qualified to offer opinions 
regarding diagnosis or etiology of medical conditions; as 
such, his or her opinions cannot constitute competent medical 
evidence.  See Espiritu, supra; Jones, supra.  See also 
Heuer, supra, citing Grottveit, supra.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for a lung condition, 
claimed as bilateral pleural plaques, on either a direct or 
presumptive basis.




Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a lung condition, 
claimed as bilateral pleural plaques, on either a direct or 
presumptive basis.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Service connection for multiple joint pain, claimed as 
polyarthralgia or fibromyalgia, is denied.

Service connection for gout is denied.

Service connection for a lung condition, claimed as bilateral 
pleural plaques, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

